 Case 1:20-cr-00026-CFC Document 43-1 Filed 01/19/21 Page 1 of 2 PageID #: 87




Name:                                                       Participant No.:


                JUROR QUESTIONNAIRE REGARDING COVID-19

To prevent the spread of COVID-19 and to reduce the potential risk of COVID-19 exposure to
the court’s staff, jurors, and others appearing before the court, please complete this juror
questionnaire.


   1. Have you been vaccinated for COVID-19?
              Yes – 1 dose           Yes – 2 doses           No
   2. Have you or a member of your household tested positive for COVID-19 or been assessed
      presumptively positive for COVID-19 in the past two weeks?
              Yes             No
   3. At any time over the past two weeks, have you or a member of your household developed
      flu-like symptoms such as a cough, fever, shortness of breath, or a loss of the sense of
      taste or smell?
              Yes             No
   4. Have you or a member of your household been in close contact with anyone who has
      been diagnosed with a COVID-19 infection within the last two weeks?
              Yes             No
   5. Are you or someone in your household considered to be at high risk for complications
      from contracting COVID-19 because of a preexisting condition, age, or other
      characteristic? If so, please explain in detail.
              Yes             No




   6. Do you have significant childcare or eldercare issues as a result of COVID-19-related
      closures that would make it difficult for you to serve as a juror? If so, please explain in
      detail.
              Yes             No
Case 1:20-cr-00026-CFC Document 43-1 Filed 01/19/21 Page 2 of 2 PageID #: 88




  7. Are you an employee who had been laid off due to COVID-19 and recently returned to
     work?
             Yes           No
         a. If yes, where are you employed, how long were you laid off, and when did you
            return to work?




  8. Do you work in a doctor’s office or hospital?
             Yes           No
  9. Have you traveled outside of the State of Delaware within the past two weeks? If so,
     where?
             Yes           No

  10. Other than what you have indicated in response to the questions above, do you have any
     additional concerns related to COVID-19 and your jury service? If yes, please explain.

            Yes            No
